07/12/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 20-0588



                                  No. DA 20-0588

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

RYAN PATRICK SULLIVAN,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellant’s motion for extension of time, and good cause
appearing, IT IS HEREBY ORDERED that Appellant is granted an extension of time to
and including August 16, 2021, within which to prepare, file, and serve Appellant’s
opening brief on appeal.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  July 12 2021